DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 512 in Fig. 7 is not directed to a hole as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: α and 331.  
Each embodiment of the strip of elastomer shown of Fig. 10B should be labeled as a distinct view or drawing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S, 422 and 424 in paragraph [019].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“parallel reinforcement cords aligned in both a first and second direction opposite the first direction” as set forth in claim 9.
“the second set of flexible loops have a longer strip length to for the flexible loop than the first set of flexible loops” as set forth in claim 12.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note at least the following informalities:
The structure represented by reference character 420 in the embodiment shown in the embodiment of Fig. 8A is distinct from the structure represented by this same reference character in the embodiment of Figs. 1-7.
Fig. 10B includes three distinct flexible strip embodiments labeled using the same reference character 430.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
The description that “FIGS. 2 and 4 illustrate an exemplary spoke loop structure 400 having four circumferentially aligned sets of loops 420 which are spaced apart in the axial direction” as set forth in paragraph [019] should be corrected because Figs. 2 and 4 clearly shows only three circumferentially aligned sets of loops 420.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not describe the features of claims 13 and 30.
Appropriate correction is required.

Claim Objections
3.	Claims 12 and 29 are objected to because of the following informality:  The phrase “have a longer strip length to for the flexible loop” in each of these claims should be replaced with a phrase, such as -- have a longer strip length for the flexible loop -- for clarity.  Appropriate correction is required.

4.	Claims 3, 11-14 and 20 are objected to because of the following informality:  The term “nonpneumatic” in each of these claims should be replaced with the term -- non-pneumatic -- for consistency with the remainder of the claims.  Appropriate correction is required.

5.	Claim 15 is objected to because of the following informalities:  The phrase “a loop between of each the grooves” should be replaced with a phrase, such as -- a loop between each of the grooves -- for clarity, and each occurrence of the term “shearband” should be replaced with the term -- shear band -- for consistency with the remainder of the claims.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding each of claims 1-14, the preamble “non-pneumatic tire” renders the claims indefinite because the claims include structure (wheel in claims 1 and 2, pin in claim 2, etc…) in addition to tire structure.  As such, it is unclear whether Applicant’s claimed invention is directed to a non-pneumatic tire or to a non-pneumatic tire and wheel assembly.
	Regarding each of claims 15-31, the preamble “method of forming a non-pneumatic tire” renders the claims indefinite because the claims include structure (“providing a wheel” in claim 1, “a pin” in claim 2, etc…) in addition to tire structure.  As such, it is unclear whether Applicant’s claimed invention is directed to a method of forming a non-pneumatic tire or to a method of forming a non-pneumatic tire and wheel assembly.
	Regarding claim 3, there is insufficient antecedent basis for “the axial thickness of the nonpneumatic tire”.
Regarding claim 4, there is insufficient antecedent basis for “the thickness of the loop” and “the axial width of the loop”.  Further, it is unclear whether “the loop” refers to the previously recited “at least one spoke loop structure” or each loop of the previously recited “plurality of flexible loops”. 
	Regarding claim 9, the limitation “a plurality of parallel reinforcement cords aligned in both a first and second direction opposite the first direction” renders the claim indefinite because it is unclear how the same cords can be aligned in two opposite directions.  As best understood from the right-side view of Fig. 10B, a first group of parallel reinforcement cords are aligned in a first direction while a second group of parallel reinforcement cords are aligned in a second direction opposite the first direction.
	Regarding claim 10, the limitation “a second set of flexible loops” in line 1 renders the claim indefinite because a first set of flexible spoke loops was not previously set forth.  Further, there is insufficient antecedent basis for “the first set”.
	Regarding claim 11, there is insufficient antecedent basis for “the first set of flexible loops”.
	Regarding claim 19, there is insufficient antecedent basis for “each flexible loop”.
	Regarding claim 20, there is insufficient antecedent basis for “each flexible loop” and “the axial thickness of the nonpneumatic tire”.
	Regarding claim 21, there is insufficient antecedent basis for “the thickness of the loop” and “the axial width of the loop”.
	Regarding claim 22, there is insufficient antecedent basis for “the plurality of flexible loops”.
	Regarding claim 23, there is insufficient antecedent basis for “each flexible loop”.  Further, the limitation “a strip of elastomer” renders the claim indefinite because it is unclear whether “a strip of elastomer” refers to “a layer of elastomer strip” previously set forth in claim 15 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 24, there is insufficient antecedent basis for “the reinforcement cords”.
	Regarding claim 25, there is insufficient antecedent basis for “the reinforcement cords”.
	Regarding claim 26, there is insufficient antecedent basis for “each flexible loop”.  Further, the limitation “a strip of elastomer” renders the claim indefinite because it is unclear whether “a strip of elastomer” refers to “a layer of elastomer strip” previously set forth in claim 15 or if it is distinct therefrom as implied by the claim construction.  Moreover, the limitation “a plurality of parallel reinforcement cords aligned in both a first and second direction opposite the first direction” renders the claim indefinite because it is unclear how the same cords can be aligned in two opposite directions.  As best understood from the right-side view of Fig. 10B, a first group of parallel reinforcement cords are aligned in a first direction while a second group of parallel reinforcement cords are aligned in a second direction opposite the first direction.
	Regarding claim 27, the limitation “a second set of flexible loops” in line 1 renders the claim indefinite because a first set of flexible spoke loops was not previously set forth.  Further, there is insufficient antecedent basis for “the first set”.
Regarding claim 28, there is insufficient antecedent basis for “the first set of flexible loops”.
Regarding claim 29, there is insufficient antecedent basis for “the second set of flexible loops”, “the flexible loop” and “the first set of flexible loops”.
Regarding claim 30, there is insufficient antecedent basis for “each flexible loop”.
Regarding claim 31, there is insufficient antecedent basis for “each flexible loop”.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 2, 4-8, 11 and 14, as best understood in light of the numerous 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celik et al. (US 2019/126673 A1; hereinafter “Celik”).
	Celik discloses a non-pneumatic tire 300 comprising: a ground contacting annular tread portion (paragraph [0040]); a shear band 343; at least one spoke loop structure 310 connected to the shear band (Fig. 12), wherein the spoke loop structure has a plurality of flexible loops 315 extending inward from the shear band (paragraph [0044]; Fig. 12), wherein each loop is formed from a strip of elastomeric material (paragraph [0044]), and wherein each loop is connected to a wheel (Figs. 13 and 14), wherein a pin 240 is received in each flexible loop, and wherein the pin has a first end and a second end, wherein the first and second ends are mounted to the wheel (paragraph [0049]; Figs. 13 and 14), wherein the thickness of the loop is less than the axial width of the loop (Figs. 13-15), wherein the plurality of flexible loops is aligned circumferentially (Fig. 12), wherein each flexible loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords (paragraph [0044]), wherein the reinforcement cords are aligned with a longitudinal axis of the strip of elastomer (paragraph [0044]), wherein the reinforcement cords are angled with respect to a longitudinal axis of the strip of elastomer in the range of 0 to 45 degrees (paragraph [0044]), wherein the first set of flexible loops are pretensioned (paragraph [0049]), and wherein each flexible loop has a side and the side is not oriented in the radial direction (paragraph [0044]; Fig. 12).

12.	Claims 1, 3-5, 11 and 14, as best understood in light of the numerous 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivers et al. (US 2019/0047328 A1; hereinafter “Rivers”).
	Rivers discloses a non-pneumatic tire comprising: a ground contacting annular tread portion 60; a shear band (12, 18, 32, 38); at least one spoke loop structure (16, 30, 36) connected to the shear band, wherein the spoke loop structure has a plurality of flexible loops 40 extending inward from the shear band (Fig. 2), wherein each loop is formed from a strip of elastomeric material (paragraph [0031]), and wherein each loop is connected to a wheel (Figs. 2 and 14), wherein each flexible loop has an axial thickness less than the axial thickness of the nonpneumatic tire (Fig. 2), wherein the thickness of the loop is less than the axial width of the loop (Figs. 2 and 11), wherein the plurality of flexible loops is aligned circumferentially (Figs. 1 and 2), wherein the first set of flexible loops are pretensioned (paragraphs [0035-0041]; Figs. 6 and 7), and wherein each flexible loop has a side and the side is not oriented in the radial direction (Fig. 5).

13.	Claims 1, 4-7, 11, 13, 14, 15, 17, 18, 21-24, 28, 30 and 31, as best understood in light of the numerous 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner et al. (WO 2018/115940 A1; hereinafter “Baumgartner”).
	Regarding claims 1, 4-7, 11, 13 and 14, Baumgartner discloses a non-pneumatic tire 100 comprising: a ground contacting annular tread portion 108 (paragraph [0030]); a shear band 104 (paragraph [0028]); at least one spoke loop structure at 106 connected to the shear band (Fig. 6), wherein the spoke loop structure has a plurality of flexible loops 106 extending inward from the shear band (Fig. 1), wherein each loop is formed from a strip of elastomeric material (paragraph [0035]), and wherein each loop is connected to a wheel 300 (Fig. 1), wherein the thickness of the loop is less than the axial width of the loop (Fig. 3), wherein the plurality of flexible loops is aligned circumferentially (Fig. 3), wherein each flexible loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords (paragraph [0035]), wherein the reinforcement cords are aligned with a longitudinal axis of the strip of elastomer (paragraph [0035]), wherein the first set of flexible loops are pretensioned (paragraphs [0038-0039]), wherein each flexible loop has a side, and the angle a of the side with respect to the radial direction ranges from 2 to 15 degrees (paragraph [0034]; Fig. 4), and wherein each flexible loop has a side and the side is not oriented in the radial direction (Fig. 4).
	

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Celik in view of Costlow et al. (US 2018/0170107 A1; hereinafter “Costlow”).
	Although Celik discloses each spoke loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords, as noted above, and further teaches more than one layer of reinforcement cords can be used (paragraph [0044], Celik fails to expressly disclose the plurality of reinforcement cords being aligned in both a first and second direction opposite the first direction.
	Costlow, however, teaches a non-pneumatic tire in which the spokes can include a plurality of reinforcement cords 330b being aligned in both a first and second direction opposite the first direction (Fig. 4B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Celik so that its loop includes a plurality of reinforcement cords aligned in both a first and second direction opposite the first direction, such as taught by Costlow, as a well-known alternative reinforcing arrangement that would provide predictable results for increasing the rigidity of the loops in a balanced manner.

17.	Claims 15, 17, 18, 21-23, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of Delfino et al. (WO 2017/117599 A1; hereinafter “Delfino”).
	Baumgartner discloses a method of forming a non-pneumatic tire 100 comprising forming an annular tread portion (comprised of 104 and 108; paragraphs [0028] and [0030]) having a shear band 104; forming a base and loop subassembly by providing a base 304 having a plurality of grooves 318, inserting a layer of elastomer strip at 106 into each groove and forming a loop (112, 114, 110) between each of the grooves (Fig. 1); and inserting the base and loop subassembly into the shear band so that the base is positioned adjacent the shear band (Fig. 2); providing a wheel 300, and then connecting each loop to the wheel (Fig. 1), wherein the base and loop subassembly is formed into an annular structure (Fig. 3), wherein the base and loop subassembly is formed into a sector (Fig. 3), wherein the thickness of the loop is less than the axial width of the loop (Fig. 3), wherein the plurality of flexible loops is aligned circumferentially (Fig. 3), wherein each flexible loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords (paragraph [0035]), wherein the first set of flexible loops are pretensioned (paragraphs [0038-0039]), wherein each flexible loop has a side, and the angle a of the side with respect to the radial direction ranges from 2 to 15 degrees (paragraph [0034]; Fig. 4), and wherein each flexible loop has a side and the side is not oriented in the radial direction (Fig. 4).
Although Baumgartner teaches the base and loop subassembly being connected to the shear band (paragraph [0034]), Baumgartner fails to expressly disclose the connection being the result of curing.
Delfino, however, teaches a method of forming a non-pneumatic tire in which curing is used to connect the loop subassembly 98 with the remainder of the tire, including the base 400   (paragraphs [0068], [0094] and [0097]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the non-pneumatic tire of Baumgartner by utilizing curing to connect the base and loop subassembly into the shear band as a well-known manufacturing method that would provide predictable results for securing the spoke subassembly in a desired position to form the non-pneumatic tire.

18.	Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of Delfino, as applied to claim 15 above, and further in view of Rivers.
	Although Baumgartner further discloses its reinforcement cords being aligned with a longitudinal axis of the strip of elastomer (paragraph [0035]), Baumgartner fails to disclose the axial thickness of each flexible loop being less than the axial thickness of the non-pneumatic tire.
	Rivers, however, teaches each flexible loop having an axial thickness less than the axial thickness of the non-pneumatic tire (Fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the non-pneumatic tire of Baumgartner by forming each flexible loop to have an axial thickness less than the axial thickness of the non-pneumatic tire, such as taught Rivers, to allow the use of additional sets of spoke loops for varying the load carrying capabilities of the tire.

19.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of Delfino and Rivers, as applied to claim 20 above, and further in view of Celik.
	Baumgartner, as modified by Rivers, fails to disclose the reinforcement cords being angled with respect to a longitudinal axis of the strip of elastomer in the range of 0 to 45 degrees.  
	Celik, however, teaches the reinforcement cords being angled with respect to a longitudinal axis of the strip of elastomer in the range of 0 to 45 degrees (paragraph [0044]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the non-pneumatic tire of Baumgartner, as modified by Rivers, by forming the reinforcement cords to be angled with respect to a longitudinal axis of the strip of elastomer in the range of 0 to 45 degrees, such as taught by Celik, to achieve a desired reinforcement profile for the flexible loops.

20.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of Delfino, as applied to claim 15 above, and further in view of Costlow.
	Although Baumgartner discloses each spoke loop is formed of a strip of elastomer reinforced with a plurality of parallel reinforcement cords, as noted above, Baumgartner fails to expressly disclose the plurality of reinforcement cords being aligned in both a first and second direction opposite the first direction.
	Costlow, however, teaches a non-pneumatic tire in which the spokes can include a plurality of reinforcement cords 330b being aligned in both a first and second direction opposite the first direction (Fig. 4B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the non-pneumatic tire of Baumgartner so that its loop includes a plurality of reinforcement cords aligned in both a first and second direction opposite the first direction, such as taught by Costlow, as a well-known alternative reinforcing arrangement that would provide predictable results for increasing the rigidity of the loops in a balanced manner.

21.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner in view of Delfino and Rivers, as applied to claims 20 and 24 above, and further in view of Kim et al. (KR 20130063254 A; hereinafter “Kim”).
	Baumgartner, as modified by Rivers, fails to expressly disclose the second row of spoke loops having a longer strip length than the first row of spoke loops.  
	Kim, however, teaches a non-pneumatic tire in which the spokes 311 of the first row at 11 can have a longer strip length (length y1 shown in Fig. 1) than a strip length (length y2 shown in Fig. 1) of spokes 321 of a first row at 12.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the non-pneumatic tire of Baumgartner, as modified by Rivers, so that the second row of spokes or loops have a longer strip length than the first row of spokes or loops, such as taught by Kim, to help reduce noise generated during the use of the tire.

Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

23.	Claims 1-9, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12, 14, 16 and 18 of copending Application No. 16/983,524. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11, 13 and 14 are generic to all that is recited in claims 1, 5-12, 14, 16 and 18 of copending Application No. 16/983,524.  In other words, claims 1, 5-12, 14, 16 and 18 of copending Application No. 16/983,524 fully encompasses the subject matter of claims 1-9, 11, 13 and 14 and therefore anticipates claims 1-9, 11, 13 and 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
24.	Claims 10, 12, 16, 19 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617